On Application por Rehearing.
Bermudez, C. J.
In this case, a rehearing having been applied for, and the petition therefor having been duly considered, and their Honors, the Chief Justice, and Mr.JusticePochéand the Hon. John Clegg, who previously concurred In the opinion and decree heretofore reu*1061de-red, seeing no reason to disturb the same, it is ordered, that said petition be refused, with 'costs.
Mr. Justice Todd dissents, thinking that a rehearing should be granted. '
' The Honorable John Clegg, Judge of the District Court for the 25th Judicial District, sat for the trial and determination of the application for a rehearing, and was present in Court when the opinion and decree refusing the same was announced, acting in the place of Mr. Justice Fenner, recused.
• -It is ordered that the sum of ten dollars be taxed among the costs herein, to be paid the Hon. John Clegg, for disbursements incurred by him as travelling expenses, to aid in the determination of the case on its merits, 'and on the application for a rehearing. - •